Citation Nr: 0108670	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-05 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran had active service from August 25, 1966, to 
November 3, 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1999 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that, in a decision of January 1983, the 
Board denied entitlement to service connection for a nervous 
disability and, in a decision of February 1998, the Board 
found that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  In September 1999, the 
veteran, through his representative, submitted additional 
evidence in an attempt to reopen his claim; the RO found that 
the additional evidence was not new and material, and the 
current appeal ensued.


FINDINGS OF FACT

1. A decision of the Board in February 1998 found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.

2. Additional evidence submitted since February 1998 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3. The veteran first manifested a psychotic disorder while on 
active duty.


CONCLUSIONS OF LAW

1. A decision of the Board in February 1998, finding that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, is final.  38 U.S.C.A. § 7104(b) 
(West 1991 & Supp. 2000).

2. Additional evidence submitted since February 1998 is new 
and material, and the claim of entitlement to service 
connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156(a) (2000).

3. An acquired psychiatric disorder was incurred in service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA  § 1110 (West 1991). 

The law provides that, except as provided in § 5108, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2000).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a) (2000).  Then, the merits of the 
claim may be evaluated, after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been met.

In the veteran's case, the additional evidence submitted since 
the most recent prior final denial of his claim consists of a 
report by a private psychiatrist who had previously treated 
the veteran at a public mental health clinic.  The private 
psychiatrist reviewed the veteran's service medical records 
and postservice psychiatric records and interviewed the 
veteran twice.  The Axis I diagnosis was schizoaffective 
disorder, bipolar type.  The psychiatrist offered an opinion 
that the veteran's acquired psychiatric disorder most likely 
had its onset during his brief period of active service.  He 
noted the history provided by the veteran of beginning to 
decompensate and lose touch with reality after he fell on an 
obstacle course and hit his head.

The private psychiatrist's report is new and, the Board finds, 
it is also material, in that the opinion expressed is 
probative as to the basis of the prior final denials of the 
claim.  In this connection, the Board notes that the Board's 
earlier decision in February 1998 specifically noted that 
there was no medical evidence at that time linking the 
veteran's postservice mental disorder to his period of active 
service.  Therefore, the claim of entitlement to service 
connection for an acquired psychiatric disorder is reopened, 
and the claim will be considered on the merits.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 3.156.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.304(b) (2000).

In the veteran's case, there is an indication in his service 
medical records that, prior to service, he suffered from 
enuresis (bed-wetting), but is no evidence of record that an 
acquired psychiatric disorder was diagnosed prior to service 
and, at service entrance, he was evaluated as psychiatrically 
normal; no psychiatric disorder was noted when he was 
accepted for service.  The veteran is thus entitled to the 
presumption that he was in sound psychiatric condition in 
service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The veteran's service medical records disclose that, in 
October 1966, after approximately 7 weeks of active service, 
he was referred for a psychiatric evaluation because of 
diurnal incontinence and nocturnal enuresis.  When 
interviewed for the first time by a psychiatrist, the veteran 
was noted to be markedly labile, with tenuous emotional 
controls.  Psychological testing revealed a tenuous hold on 
reality.  He was referred to a Marine Corps Aptitude Board by 
reason of emotional instability with symptomatic enuresis.  
The Aptitude Board found him to be unsuitable for further 
service.  The service medical records are negative as to any 
complaint by the veteran of hearing voices or any finding of 
thought disorder.

In October 1974, the veteran was hospitalized at a private 
facility for psychiatric evaluation.  The diagnosis at that 
time was schizophrenia, paranoid type. As noted above, the 
veteran's current diagnosis is schizoaffective disorder, 
bipolar type.  Both diagnoses have an element of psychotic 
disorder, and the question arises as to when the veteran 
first had a psychotic break or psychotic episode.  The 
veteran contends that he was first psychotic while he was on 
active duty.  Were that the case, he would be entitled to 
service connection. (The Board's finding that the veteran is 
entitled to the presumption of soundness includes a finding 
that he was not psychotic prior to entrance upon active 
duty.)

With regard to the issue of when the veteran was first 
psychotic, which is the determinative issue in this case, the 
Board finds that the key item of evidence is a lay statement 
by R.P.F., a high school friend of the veteran, which was 
submitted in May 1996.  The Board finds R.P.F.'s statement to 
be informative and credible.  He stated that, one weekend 
night in late 1970 or early 1971, the veteran confided in him 
that he heard voices in his head telling him to do strange 
things, and that he had been hearing voices since he fell and 
was injured in boot camp.

The Board finds that the veteran did make the statement to 
R.P.F. in 1970 or 1971 as related by R.P.F. many years later.  
The Board notes that the veteran was not seeking VA benefits 
at that time and, in fact, he did not file his original claim 
for compensation or pension until May 1981.  The Board finds 
that the veteran's statement to R.P.F. in 1970 or 1971 that 
he first heard voices while he was on active duty in 1966 is 
likely true.  In light of the later and current diagnoses of 
psychiatric disorders involving a psychotic element, the 
Board finds that the veteran's first psychotic episode or 
psychotic break was while he was on active duty.  Therefore, 
entitlement to service connection for an acquired psychiatric 
disorder is established by a preponderance of the evidence.  
38 U.S.C.A. § 1110.


ORDER

Service connection for an acquired psychiatric disorder is 
granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

